Case 4:18-cv-02869 Document 152-3 Filed on 07/13/20 in TXSD Page 1 of 5




              EXHIBIT C
Case 4:18-cv-02869 Document 152-3 Filed on 07/13/20 in TXSD Page 2 of 5




                                                            John Hancock 000156
Case 4:18-cv-02869 Document 152-3 Filed on 07/13/20 in TXSD Page 3 of 5




                                                            John Hancock 000157
Case 4:18-cv-02869 Document 152-3 Filed on 07/13/20 in TXSD Page 4 of 5




                                                            John Hancock 000158
Case 4:18-cv-02869 Document 152-3 Filed on 07/13/20 in TXSD Page 5 of 5




                                                            John Hancock 000159
